Citation Nr: 1717532	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  13-03 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to a disability evaluation in excess of 10 percent for a psychiatric disorder (dysthymic disorder) prior to February 2, 2010.

2. Entitlement to a disability evaluation in excess of 30 percent for dysthymic disorder prior to February 21, 2013.

3. Entitlement to a disability evaluation in excess of 50 percent for dysthymic disorder prior to August 9, 2016.

4. Entitlement to a disability evaluation in excess of 70 percent for dysthymic disorder after August 9, 2016.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1963 to March 1965.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In August 2014, the Veteran appeared at a hearing held at the RO before the undersigned. A transcript of that hearing is of record.

In June 2016, the Board remanded the Veteran's claim for additional development. By way of a September 2016 rating decision, the Veteran's 10 percent evaluation for dysthymic disorder was increased to 30 percent, effective February 2, 2010, then 50 percent, effective February 21, 2013, and finally 70 percent, effective August 9, 2016. The claim has since returned to the Board for further consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1. Prior to February 2, 2010, the Veteran's dysthymic disorder symptoms resulted in no more than mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress. Symptoms of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks have not been demonstrated.

2. Prior to February 21, 2013, the Veteran's dysthymic disorder symptoms resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. Symptoms of occupational and social impairment with reduced reliability and productivity have not been demonstrated.

3. Prior to August 9, 2016, the Veteran's dysthymic disorder symptoms resulted in occupational and social impairment with reduced reliability and productivity. Symptoms of occupational and social impairment in most areas have not been demonstrated.

4. After August 9, 2016, the Veteran's dysthymic disorder symptoms resulted in occupational and social impairment with reduced reliability and productivity in most areas. Symptoms of total occupational and social impairment have not been demonstrated.


CONCLUSIONS OF LAW

1. Prior to February 2, 2010, the criteria for a disability evaluation in excess of 10 percent for dysthymic disorder have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9433 (2015).

2. Prior to February 21, 2013, the criteria for a disability evaluation in excess of 30 percent for dysthymic disorder have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9433.

3. Prior to August 9, 2016, the criteria for a disability evaluation in excess of 50 percent for dysthymic disorder have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9433.

4. After August 9, 2016, the criteria for a disability evaluation in excess of 70 percent for dysthymic disorder have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9433.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits. See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2015). VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. The Veteran has been provided satisfactory and timely VCAA notice in advance of the rating decision on appeal.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations. Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal. 

The Veteran's statements in support of the claim are of record, including testimony provided at the hearing before the undersigned Veterans Law Judge. The Board hearing focused on the elements necessary to substantiate his claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits. Thus, the material issues on appeal were fully developed in accordance with 38 C.F.R. § 3.103(c) (2015). There has been no contention to the contrary.

Pursuant to the Board's June 2016 remand, the Agency of Original Jurisdiction (AOJ) provided the Veteran with a VA examination and opinion which was responsive to the questions asked of the examiner, and issued a supplemental statement of the case in September 2016. Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's June 2016 remand. Stegall v. West, 11 Vet. App. 268 (1998).

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Principles - General 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4. The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. All reasonable doubt as to the degree of disability will be resolved in favor of the claimant. 38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14 (2015); Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

While it is necessary to consider the complete medical history of the Veteran's condition in order to evaluate the level of disability and any changes in condition, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Francisco v. Brown, 7 Vet. App. 55 (1994).

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.

Pertinent Law and Regulations

Service connection for dysthymic disorder was granted by rating action of August 2009. A 10 percent evaluation was established from the date of claim received on March 17, 2009. As noted in the Introduction, by way of a rating decision in September 2016, the 10 percent evaluation for dysthymic disorder was raised to 30 percent from February 2, 2010, then to 50 percent from February 21, 2013, and to 70 percent effective August 9, 2016. The issue remains in appellate status as the maximum schedular rating has not been assigned from the date of claim. See AB v. Brown, 6 Vet. App. 35 (1993). 

Dysthymic disorder is evaluated under the provisions of 38 C.F.R. § 4.130 Diagnostic Code 9433, and is subject to the criteria of the General Rating Formula for Mental Disorders that provide for the following: 

A 10 percent evaluation is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. Id.

A 30 percent rating is where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. Id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9433 (2015). 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013). Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. See Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004). Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a Veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration. Vazquez-Claudio, 713 F.3d at 118.

In assessing the evidence of record, it is important to note that the Global Assessment of Function (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV). A score of 31 to 40 is assigned where there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). A score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or coworkers). A score of 61-70 is indicated where there are some mild symptoms (e.g., depressed mood and mild insomnia or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

Prior to February 2, 2010

Based on the evidence presented, the Board finds that disability evaluation in excess of 10 percent for dysthymic disorder is not warranted prior to February 2, 2010. A review of the record discloses that the Veteran's symptoms during this time frame are more characteristic of a disability picture that is contemplated by a 10 percent rating rather than that contemplated by a 30 percent rating or higher under Diagnostic Code 9433. Few of the type of criteria contemplated for a 30 percent rating or higher have been demonstrated.

As an initial matter, the Veteran has received some VA and private treatment for his dysthymic disorder and he is prescribed medication for his disorder. These records demonstrate that the Veteran was diagnosed with and treated for depression subsequent to a diagnosis of prostate cancer. 

The Veteran was afforded a VA examination in May 2009. The Veteran reported that he worked in construction for 30 years until his retirement in 1992 and was presently working part time as a custodian at a local skating rink. He stated that he had a stable and loving relationship with his wife and adult children. He also stated that he enjoyed yardwork and maintained a fish tank. The Veteran described that he became depressed while receiving hormone treatment for his prostate cancer. He stated that he was easily upset, lacked motivation and interest in normal activities, and that his sleeping patterns were disrupted. He did not report significant effects of psychiatric symptoms on occupational functioning. The Veteran also reported some social withdrawal and no interest in physical intimacy. Upon examination, the examiner noted that the Veteran appeared groomed and alert, with appropriate behavior. His speech and thought processes were unimpaired and he denied hallucinations, delusions, or panic attacks. The examiner provided a formal diagnosis of dysthymic disorder, primarily due to the Veteran's prostate cancer. The examiner described the Veteran's symptoms as transient or mild, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress. The Veteran's GAF score was 62, and had ranged from 55 to 63 over the past year.

Upon review of the evidence as outlined above, it is shown that on VA examination in May 2009 and for a time thereafter, the Veteran had no more than mild symptoms associated with dysthymic disorder. It was noted that despite some social withdrawal and lack of interest in routine activities, he had good relationships with family members and his work status was not impaired to any significant extent. The evidence reflects that except for some anxiety and depressed mood, cognition was intact and he had no untoward symptomatology. The VA examiner depicted current psychiatric impairment as no more than mild or transient symptoms causing occupational and social impairment with a decrease in work efficiency and tasks only during periods of significant stress. The Board thus finds that symptoms of dysthymic disorder were not more than mild and more nearly approximated the criteria for a 10 percent disability evaluation at that time. The assignment of the 10 percent evaluation is also consistent with the high GAF score of 62 assigned in May 2009 that represented no more than mild symptoms.

In sum, the Veteran's dysthymic disorder symptoms are more characteristic of a disability picture that is contemplated by a 10 percent rating. Given the totality of the evidence of record, the Board finds the Veteran's symptoms align more with the 10 percent disability evaluation prior to February 2, 2010 and does not show the level required for a higher evaluation until the following periods, which will be addressed below.

Prior to February 21, 2013

Based on the evidence presented, the Board finds that disability evaluation in excess of 30 percent for dysthymic disorder is not warranted prior to February 21, 2013. A review of the record discloses that the Veteran's symptoms during this time frame are more characteristic of a disability picture that is contemplated by a 30 percent rating rather than that contemplated by a 50 percent rating or higher under Diagnostic Code 9433. Few of the type of criteria contemplated for a 50 percent rating or higher have been demonstrated.

The Veteran was afforded another VA examination in February 2010. The Veteran reported that he continued to work part time as a custodian for a local skating rink. He stated that he and his wife enjoy a stable and loving relationship and maintains contact with his adult children. He also stated that he has several close friends that he has known for decades. The Veteran indicated a hobby of maintaining and managing several backyard ponds. The Veteran described his depressive symptoms as reasonably severe with an impact on his daily life functions. His symptoms included suicidal thinking, anxiety/panic attacks, hopelessness, and insomnia. He also reported sadness over the presence of erectile dysfunction. The Veteran did not report an untoward effect of his symptoms on his occupational functioning. However, the examiner noted that the Veteran's symptoms had some effects on social functioning. Particularly, the Veteran had a diminished interest in social interaction, had withdrawn from exercise, and had no interest in physical intimacy. The examiner reported that the Veteran appeared neatly groomed and was alert, with appropriate behavior. His speech was clear and affect was full in range. The examiner noted that the Veteran reported a panic attack 2 months ago, but since then, his anxiety had not been a defining feature of his daily experiences. The Veteran denied hallucinations or delusions, but reported frequent episodes of insomnia. The examiner described the Veteran's current symptoms as mild, but had ranged from moderate to severe previously. He stated that these symptoms disrupt initiative and impair social functioning particularly during periods of significant stress. His GAF score was 62.

As noted above, the Veteran has received some VA therapy and treatment for his dysthymic disorder. Periodic VA treatment reports from March 2010 to October 2012 show that the Veteran appeared fully oriented, with neutral mood and appropriate affect. His memory and thought processes were characterized as normal and he denied suicidal or homicidal ideations. He also reported some difficulty sleeping. He indicated that his medications were helping and that he enjoyed being outdoors. His GAF scores were 65. 

The above findings justify no more than a 30 percent rating during this appeal period. The Board finds such symptoms do not rise to the level of occupational and social impairment with reduced reliability and productivity. As such, the Veteran did not display any symptoms that mirrored flattened affect, speech disturbances, memory impairment, difficulty understanding complex commands, impaired judgment, impaired abstract thinking, or difficulty in establishing and maintaining effective relationships. The VA examination revealed that the Veteran's orientation, appearance, personal hygiene, behavior, communication, speech, judgment, and abstract thinking were all within normal limits. The Board notes that while the Veteran reported social withdrawal and difficulty sleeping, during the same examination, the examiner found that Veteran posed no threat of danger to himself or others. The Veteran has also reported hobbies such as outdoor projects and maintaining a fish pond. Although the VA examiner had the opportunity to do so, the examiner did not conclude that the Veteran's dysthymic disorder caused occupational and social impairment with reduced reliability and productivity.

For the reasons stated above and given the absence of symptoms during this period such as flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment or abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships, the Board finds against a 50 percent rating for the appeal period. 

It is well to note that while an examiner's classification of the level of a psychiatric impairment, by words or by a GAF score, is to be considered, that classification is not determinative of the percentage disability rating to be assigned. 38 C.F.R. § 4.126 (2015). Here, according to the evidence of record, the Veteran's GAF score has ranged from 55 to 63 and was presently 65. These GAF scores indicate mild to moderate symptoms. In the view of the Board and the above discussed medical evidence, when taken as a whole, the GAF score is consistent with the Veteran's symptomatology and assigned 30 percent rating for the relevant period.

Prior to August 9, 2016

Based on the evidence presented, the Board finds that disability evaluation in excess of 50 percent for dysthymic disorder is not warranted prior to August 9, 2016. A review of the record discloses that the Veteran's symptoms during this time frame are more characteristic of a disability picture that is contemplated by a 50 percent rating rather than that contemplated by a 70 percent rating or higher under Diagnostic Code 9433. Few of the type of criteria  contemplated for a 70 percent rating or higher have been demonstrated.

Unfortunately, the Veteran experienced a recurrence of prostate cancer around August 2012. As a result, the symptoms of his dysthymic disorder increased as well.

For instance, a February 2013 VA treatment report shows that the Veteran experienced good and bad days, with occasional anxiety and trouble sleeping. He stated that he left his part time job at the skating rink when the season slowed down. His GAF score was 60. Subsequent VA treatment reports through 2015 show continuous episodes of anxiety, depression, sleep impairment, fair judgment, fair insight, and fair impulse control. The Veteran also reported multiple family problems with several psycho-social issues that disturbed his motivation and mood. 

In August 2014, the Veteran testified that he frequently gets nervous and suffers from nightmares, but his medications were helping. He stated that he experiences panic attacks twice per month. He also stated that while he tends to trust people, he only has one good friend. The Veteran explained that he is normally accompanied by his wife when he leaves the house. He commented that he has a healthy relationship with his family members. The Veteran also stated that he enjoys taking care of plants and maintains a large fish tank. 

The above findings, to include the lay statements and medical treatment records, justify no more than a 50 percent rating during this appeal period. Although the Veteran reports nightmares that interfere his sleeping habits and some disturbances of motivation and mood, the above demonstrates that he can maintain effective and normal relationships, particularly with his immediate family and close friend. The Board notes that while the Veteran reported some nervousness, he has not indicated a fear of going out or interacting with the general public. Moreover, his GAF score was reported as 60, denoting moderate symptoms.

For the reasons stated above and given the absence of symptoms during this period such as obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; and given the absence of an inability to establish and maintain effective relationships, the Board finds against a 70 percent rating during this time period. 

After August 9, 2016

Based on the evidence presented, the Board finds that disability evaluation in excess of 70 percent for dysthymic disorder is not warranted after August 9, 2016. A review of the record discloses that the Veteran's symptoms during this time frame are more characteristic of a disability picture that is contemplated by a 70 percent rating rather than that contemplated by a 100 percent rating  under Diagnostic Code 9433. Few of the type of criteria  contemplated for a 100 percent rating or higher have been demonstrated.

Pursuant to the Board's June 2016 remand, the Veteran was afforded another VA examination in August 2016. The Veteran reported that he lacks motivation and refuses social opportunities and activities. He also reported that he misses having any sexual sensation or capacity. He stated that the symptoms of his prostate cancer have worsened. The Veteran indicated a stable and supportive marriage. He stated that he no longer works at the skating rink. He remarked that his only involvements now are gardening, tending to his fish, and taking infrequent and short walks. Upon examination, the Veteran appeared anxious and demonstrated a depressed mood with restricted affect, brooding, anhedonia, feeling helpless, and uncertainty. The examiner commented that the Veteran demonstrated a very passive demeanor and looked to his spouse for prompts or confirmations of his answers to questions and topics. His symptoms included depressed mood, anxiety, near continuous panic or depression affecting the ability to function independently, appropriately and effectively, mild memory loss, flattened affect, and circumstantial, circumlocutory or stereotyped speech. The examiner determined that the Veteran's symptoms are characteristic of causing occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood. 

Based on a review of the record, the Board finds that at no time has the Veteran shown total occupational and social impairment, and therefore disability evaluation in excess of 70 percent is not warranted. The record does not show any evidence of a gross impairment in the Veteran's thought processes or communication, nor is there evidence of any delusions or hallucinations. At all times the Veteran has been found to have normal behavior, appearance, insight, judgment, and thought processes. The Veteran has never shown grossly inappropriate behavior or abnormal thought or judgment. 

The Veteran has endorsed some mild memory loss. The Veteran has not, however, shown any severe memory loss, such as memory loss for names of close relatives, own occupation, or own name, nor has he had, at any time, disorientation to time or place. VA treatment records and examinations consistently show that the Veteran is oriented to time and place, his behavior is appropriate, he is able to perform activities of daily living, and he communicates normally. The Veteran has been shown to have anxiety, uncertainty, and a passive demeanor. However, The Veteran has never been found to be in persistent danger of hurting himself or others.

Finally, the evidence demonstrates that the Veteran was able to establish and maintain some relationships, particularly with his wife and adult children. The Veteran has also continued to take part in some activities that he enjoys, such as going outdoors and tending to his fish.

Many of the Veteran's reported symptoms are included among those specifically listed in the General Rating Formula for Mental Disorders, pursuant to which the current 70 percent disability rating has been assigned. See 38 C.F.R. § 4.130. Importantly, the Board notes that symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating. See Mauerhan v. Principi, 16 Vet. App. 436 (2002). In other words, symptoms comparable to those listed in the General Rating Formula could be considered in evaluating the Veteran's extent of occupational and social impairment.

Accordingly, in this case, the Board finds that the existence and severity of the Veteran's psychiatric symptoms are adequately contemplated by the relevant rating criteria. As noted above, many of the symptoms are specifically listed in the General Rating Formula for Mental Disorders, and the others are common psychiatric symptoms that, while not specifically listed, are comparable indicators of the type of occupational and social impairment contemplated in the Rating Formula. In this case, the Veteran's symptoms as described above are consistent with the current 70 percent disability rating.

In sum, the Veteran's unspecified anxiety disorder symptoms are more characteristic of a disability picture that is contemplated by a 70 percent rating. Neither the lay or credible medical evidence shows his symptoms meet the level required for a 100 percent evaluation. As such, the Veteran's claim must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

All Ratings Claims
	
The Board has also considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). The Board has found no section that provides a basis upon which to assign a higher disability rating for his disabilities. 

Finally, the Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation. In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability. In the present case, there is no indication in the record that reasonably raised a claim of entitlement to a TDIU as it appears that the Veteran left his seasonal part time job and is now retired.   




	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a disability evaluation in excess of 10 percent for a psychiatric disorder (dysthymic disorder) prior to February 2, 2010 is denied.

Entitlement to a disability evaluation in excess of 30 percent for dysthymic disorder prior to February 21, 2013, is denied.

Entitlement to a disability evaluation in excess of 50 percent for dysthymic disorder prior to August 9, 2016, is denied.

Entitlement to a disability evaluation in excess of 70 percent for dysthymic disorder after August 9, 2016, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


